Citation Nr: 0100070	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for compression fracture, 
T12, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to September 1994.

This matter arises from an October 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDING OF FACT

The residuals of the compression fracture of T12 are 
manifested by limitation of motion, moderate osteoarthritis, 
chronic muscle strain, and pain with motion.  


CONCLUSION OF LAW

A disability rating of 30 percent for compression fracture, 
T12, is warranted.  38 U.S.C.A. §§ 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5288,   


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

In January 1996, the veteran was granted service connection 
for a compression fracture of T12 based upon injury during 
service, and assigned a 20 percent rating.  He asserts that 
his disability is worsening with increased loss of mobility 
and pain. 

An October 1998 statement from a private chiropractor noted 
that the veteran's back pain from the motor vehicle accident 
had become intolerable in the last year, with additional 
problems of the neck and low back.  Accompanying this report 
was a July 1998 X-ray report of the thoracic spine, which 
showed the presence of a remote compression fracture at T12, 
and mild degenerative disc disease changes and degenerative 
osteophytes involving the mid and lower thoracic spine.  

In conjunction with his claim, the veteran was afforded a VA 
examination in October 1998.  The examiner recounted the 
veteran's history of injury in an automobile accident during 
service, and noted his return to duty as a heavy-wheeled 
mechanic.  The veteran was employed as a mechanic and 
construction worker after service, but was unable to continue 
in either field because of back pain.  He was presently 
employed in a meat packing facility where his job required 
little lifting, and allowed him to change his position from 
sitting to standing.  He reported that he wore a lumbar 
support for his lower back but did not do much for the area 
of injury.  He took Motrin and Tylenol 5 times a week for his 
back pain.  He also used a heating pad and ice daily to 
alleviate his back pain.  He avoided sports and weight 
lifting due to fear of further injury.  He had sought 
chiropractic treatment in the past but did not find long-term 
relief.  The physical evaluation revealed an area of reverse 
curve at T3 and T8, with normal kyphotic curve from T8 to 
T12.  There were tight, tender perithoracic muscles from T5 
to L1 level on both sides.  Range of motion with full flexion 
and extension was to 5 degrees, with good effort and 
complaints of pain.  There was full rotation with grimacing 
right and left.  Right and left lateral bend was full with 
complaints of pain in both directions and in the T12 area.  
There were no neurological deficits found.  An X-ray of the 
thoracic spine revealed a prominent bone spur formation 
involving the distal one-half of the thoracic spine with 
attempts at bony bridging extending from T8 through T12.  The 
disc spaces between the thoracic vertebrae appeared to be 
well maintained.  The radiologist reported a finding of 
moderate osteoarthritis involving the 8th through 12th 
thoracic vertebrae.  The examiner reported a diagnosis of: 
status post fracture of T12 with degenerative changes and 
chronic muscle strain, thoracici spine.  He also noted 
degenerative joint disease L4 through S1, and 
spondylolisthesis L5-S1.  

In March 1999, the veteran submitted additional private 
medical records.  A December 1998 clinical note referenced 
the veteran's complaints of a lot of pain in the mid back 
area with tenderness to the area.  There was minimal 
limitation of motion of the head, and the neurological 
evaluation was normal.  An X-ray of the thoracic spine was 
compared with the film from July 1998 and the radiologist 
found no change when compared with the previous examination.  
He reported remote compression fracture of T12, unchanged 
from prior examination; mild diffuse degenerative changes of 
the thoracic spine and internal development of mild 
dextroscoliosis of the thoracic spine which may be 
positional.  A January 1999 clinical note referenced that the 
veteran continued with a lot of back pain and tenderness to 
the mid-back area, despite his medication.  A February 1999 
statement from his physician indicated that the had been 
referred for 8 weeks of physical therapy to alleviate his 
back problems.

The veteran's 20 percent disability rating was assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5285 which 
refers to residuals of fractured vertebrae.  Under Diagnostic 
Code 5285, if a fractured vertebra does not involve the 
spinal cord, or if there is no abnormal mobility requiring a 
neck brace (jury mast), the disability is rated in accordance 
with limitation of motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  

Diagnostic Codes 5288 and 5299 apply to the thoracic spine.  
Diagnostic Code 5288 applies to ankylosis of the thoracic 
spine.  Since there is no medical evidence of ankylosis, this 
diagnostic code is not for consideration.  However, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
Diagnostic Code 5291 provides 10 percent rating for either 
moderate or severe limitation of motion of the thoracic 
spine.  Thus, as the veteran is currently assigned a 20 
percent rating, under this code, which includes 10 percent 
for demonstrable deformity, there is no basis for an 
increased rating under these schedular criteria.  

However, the veteran's claim must also be considered 
according to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 with regard to additional functional loss due to pain.  
In reviewing the evidence of record, the Board finds that the 
veteran's complaints of pain and his reported difficulty 
standing or sitting for any length of time, in conjunction 
with the degenerative changes documented by x-ray, provide 
sufficient medical evidence of increased impairment such that 
an additional 10 percent is warranted under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, as mandated by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Cf. also Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  Accordingly, the Board 
concludes that an increased rating to 30 percent for 
residuals of a compression fracture of T12 is warranted.


ORDER

Entitlement to a rating of 30 percent for compression 
fracture, T12, is granted, subject to the provisions 
governing the award of monetary benefits.  



		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

